Citation Nr: 9908368	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-41 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board in June 1997, when 
final decisions were rendered on other issues.  The skin 
disorder issue was remanded for private medical records and 
treatment information.  Records were obtained.  In April 
1998, the Board Remanded the case so the RO could make 
another attempt to obtain service medical records.  
Additional records were obtained.  The requested development 
was completed and the Board proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for a skin condition of 
the feet in September 1987, because of the absence of 
evidence of a connection between the disease in service and 
the current disability.  The veteran was notified of this 
determination in November 1987, but did not appeal.

3.  Since the September 1987 rating decision, the RO has 
received evidence, from a doctor, connecting the current 
disability to the skin disease in service.  This evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  The veteran's current skin disorder of the feet, 
variously diagnosed as athlete's feet, a fungus infection, 
onychomycosis and tinea pedis is the result of disease 
incurred during his active wartime service.   


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied service connection 
for a skin condition of the feet in September 1987 is new and 
material and the veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1997). 

2.   The veteran's current skin disorder of the feet, 
variously diagnosed as athlete's feet, a fungus infection, 
onychomycosis and tinea pedis, was incurred in active wartime 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1987, the RO denied service connection for a 
skin condition of the feet.  The veteran did not appeal that 
decision.  Unappealed decisions of the RO become final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1998).  

The first matter to be determined is whether the veteran has 
submitted new and material evidence to reopen his claim 
because VA does not have jurisdiction unless the veteran 
submits new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  See also Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 
1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).   
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).   

The September 1998 supplemental statement of the case held 
that the veteran had not submitted new and material evidence 
because the information submitted since September 1987 would 
not change the outcome.  In Hodge the United States Court of 
Appeals for the Federal Circuit specifically determined that 
the regulation as to what constituted new and material 
evidence did not require that that such evidence change the 
outcome.  The regulation merely requires that the new 
evidence be " so significant that it must be considered in 
order to fairly decide the merits of the claim."  

In determining whether the new evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim, VA considers the basis of the previous 
denial.  See Evans v. Brown; 9 Vet. App. 273 (1996).  

In September 1987, the claim was denied because there was no 
evidence connecting the current disability to disease or 
injury during service.  The regulations provide that a 
connection can be established by continuing symptoms after 
service.  38 C.F.R. § 3.303(b) (1998).  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
lay witness could provide evidence of a post service 
continuity of symptomatology; however, medical expertise is 
required to relate the appellant's present disability 
etiologically to his post-service symptoms.  Savage v. Gober, 
10 Vet. App. 488, 497 (1997).  

Here, Scott E. Bernstein, D.P.M. provided a statement to the 
effect that the veteran has onychomycosis and a chronic tinea 
pedis infection; and that he has had them since 1969.  This 
statement provides the link between the current disability 
and the disease in service which was missing in 1987.  At 
that time, there was only the veteran's assertion of a 
connection.  As a lay witness, the veteran's claim of a 
connection was not competent evidence that a connection 
actually existed.  Since then, Dr. Bernstein has presented 
competent evidence of a connection.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).  This is the piece of the puzzle 
which was missing in 1987.  Clearly, Dr. Bernstein's letter 
was not previously submitted to agency decision makers.  It 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant.  
It is so significant that it must be considered in order to 
fairly decide the merits of the claim.  It is new and 
material evidence.  38 C.F.R. § 3.156 (1998).  Consequently, 
the claim is reopened.  38 U.S.C.A. § 5108 (West 1991).  

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Analyzing this law discloses three elements which must be 
proven to support a claim for service connection.  First, 
there must be a current disability.  Second, there must be 
disease or injury during service.  Third, there must be a 
link between the two.  Cf. Caluza.  

The first element has been met.  There are recent private and 
VA examination reports and treatment records documenting the 
presence of a skin disorder of the feet, variously diagnosed 
as a fungus infection, onychomycosis and tinea pedis.  

The veteran has testified of having athlete's foot during 
service.  A December 1969 service medical record confirms 
this.  The second element has been met.  Disease in service 
has been established.  

The third element is the connection between the current 
disability and the disease in service.  

No physician has actually expressed an opinion that the 
current skin disorder is not related to the athlete's foot 
noted in service.  However, there is evidence against a 
connection.  The report of the examination for separation 
from service, in April 1970, shows a normal clinical 
evaluation, including the veteran's feet and skin.  On the VA 
general examination of June 1970, his skin was normal.  The 
probative value of these reports lies in the fact that they 
were made by trained medical professionals shortly before and 
after the veteran completed his active service.  The weakness 
of the reports lies in the fact that the doctors did not 
specifically address the athlete's foot.  The 1970 VA 
examination was, primarily, for back complaints.  Further, 
the Court has discussed the nature of athlete's foot or tinea 
pedis and noted that it follows a pattern of exacerbation and 
remission.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  
Consequently, consistent with the Court's opinion, an 
inactive stage at the time of those examinations would not 
necessarily mean the veteran was disease free.  

The claim is supported by testimony and other statements by 
the veteran to the effect that he has had similar symptoms 
involving the skin of his feet since service and that he 
treated it with various non-prescription medications since 
service.  The veteran's testimony is credible.  Further, the 
veteran is competent to testify as to the continuity of foot 
symptoms he witnessed on his skin.  See Gregory v. Brown, 
8 Vet. App. 563 (1996).  

The claim is also supported by the opinion of Dr. Bernstein 
linking the current disorder to the 1969 symptoms.  

The evidence here is in approximate balance.  Under such 
circumstances, the claimant is given the benefit of the 
doubt.  38 U.S.C.A. § 5107(b) (West 1991).  The Board 
concludes that the veteran's current skin disorder of the 
feet, variously diagnosed as a fungus infection, 
onychomycosis and tinea pedis, is the result of athlete's 
feet incurred during his active wartime service.  



ORDER

Service connection is granted for a skin disorder of the 
feet, variously diagnosed as athlete's feet, a fungus 
infection, onychomycosis and tinea pedis.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 


- 7 -


- 2 -


